Citation Nr: 0905397	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-23 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for cardiovascular disability 
(characterized as coronary heart disease, claimed as a heart 
condition), to include hypertension, has been received.

2.  Entitlement to service connection for cardiovascular 
disability, to include hypertension.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1963 to 
December 1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2007 rating decision in which the RO, inter 
alia, declined  to reopen his previously denied claim for 
service connection for cardiovascular disability 
(characterized as coronary heart disease, claimed as a heart 
condition), to include hypertension, on the basis that new 
and material evidence had not been received.  The veteran 
filed a notice of disagreement (NOD) in February 2007 and the 
RO issued a statement of the case (SOC) in June 2007.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in July 2007.  The RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claim in November 2007.

In his substantive appeal, the appellant indicated that he 
desired a Board hearing at the RO.  In a March 2008 letter, 
the RO notified him that the requested hearing had been 
scheduled for a date in May 2008.  The appellant did not 
appear for his scheduled hearing.  Moreover, in a letter 
apparently first received at the Board in April 2008 (prior 
to the scheduled hearing at the RO), subsequently forwarded 
to the RO, and ultimately associated with the claims file in 
January 2009, the appellant indicated that he could not 
appear for a hearing for health and financial reasons.  It 
thus appears that the requested Board hearing has been 
withdrawn.  See 38 C.F.R. § 20.704 (2008).

The Board's decision reopening the claim for  service 
connection for cardiovascular disability (characterized as 
coronary heart disease, claimed as service connection for a 
heart condition), to include hypertension, is set forth 
below.  The matter of service connection for cardiovascular 
disability,  to include hypertension, on the merits, is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the veteran when 
further action, on his part, is required.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In an August 2003 rating decision, the RO in Washington, 
DC denied service connection for cardiovascular disability 
(then characterized as coronary heart disease, claimed as a 
heart condition), to include hypertension; although notified 
of the denial in an August 2003 letter, the veteran did not 
initiate an appeal.

3.  Evidence associated with the claims file since the August 
2003 denial of the claim for service connection for 
cardiovascular disability, to include hypertension,  consists 
primarily of additional service records not previously 
considered.  


CONCLUSIONOF LAW

As evidence received since the RO's unnappealed August 2003 
denial consists, primarily, of service  records not 
previously considered, the criteria for reconsideration of 
the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the request to 
reopen, all notification and development actions needed to 
fairly adjudicate this aspect of the appeal have been 
accomplished. 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303..  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d)..

Where  a veteran served 90 days or more of continuous, active 
military service during a period of war or after January 1, 
1947, and certain chronic diseases, such as cardiovascular 
disease, to include  hypertension, become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

For VA purposes, hypertension means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood 
pressure is predominantly 160 or more.  Hypertension must be 
confirmed by readings taken two or more times on three 
different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1)

As indicated, the veteran's claim for service connection 
(characterized as service connection for coronary heart 
disease, claimed as a heart condition) to include 
hypertension, previously was considered and denied.  In 
August 2003, the RO in Washington, DC denied the veteran's 
claim on the basis that the claimed disability  was not shown 
to have been incurred in or aggravated by military service, 
or diagnosed within one year of his discharge.  The pertinent 
evidence  then of record includes service treatment record, 
for the  time period from 1963 to 1966, which reflect no 
complaint, finding, or diagnosis of any heart or blood 
pressure problems.  

Although notified of the RO's August 2003 denial via an 
August 2003 letter, the veteran did not initiate an appeal.  
Typically, this fact would render the decision final as to 
the evidence then of record, and not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.   Under such circumstances, VA 
could only reopen and review such claim if new and material 
evidence is submitted by or on behalf of a veteran.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

However, at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim, notwithstanding the 
requirement that new and material evidence must first be 
received.  See 38 C.F.R. § 3.156(c).

In this case, additional, relevant evidence associated with 
the claims file since the August 2003 decision consists, 
primarily, of service treatment records dated from 1974 to 
1983.  A December 1976 treatment note reflects  that the 
veteran's blood pressure was 160/90.  Moreover, the , the 
veteran's October 1983 separation examination was significant 
for a systolic heart murmur.  As, pursuant to 38 C.F.R. 
§ 3.156(c), these additional service records received require 
reconsideration of the claim for service connection, analysis 
of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary.  
[The Board further notes, parenthetically, that if the 
reconsidered claim is ultimately granted all or in part on 
the basis of the additional service records received, the 
effective date of such award is the date entitlement arose, 
or the date of receipt of the previously denied claim, 
whichever is later.  See 38 C.F.R. § 3.156(c)(iii)(3).].




ORDER

The request to reconsider the claim for service connection 
for cardiovascular disability (characterized as  coronary 
heart disease, claimed as heart condition ) to include 
hypertension, is granted.


REMAND

The Board finds that further RO action on the claim for 
service connection, on the merits, is warranted. 

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there "may" 
be a nexus between a current disability and an in- service 
event, injury, or disease is a low one.  McLendon, 20 Vet. 
App. at 83.

As noted above, the service treatment records reflect that 
the veteran had an in-service  blood pressure reading of 
160/90 and his October 1983 separation examination was 
significant for a systolic heart murmur.  Records of private 
treatment from March 2004 to August 2007 reflect a diagnosis 
of coronary heart disease.  

Overall, the additional evidence received-when considered 
along with the veteran's assertions advanced in this claim-
suggests, at least, that the veteran has current 
cardiovascular disability that may have had its onset in 
service.  However, the record includes no actual medical 
evidence clearly identifying all current cardiocascular 
disability/ies, or opinion commenting on the relationship, if 
any, between such disability/ies and service..  

Under these circumstances, the RO should arrange for the 
veteran to undergo VA cardiovascular examination, by an 
appropriate physician, at a VA medical facility.  The veteran 
is hereby advised that failure to report for the scheduled 
examination, without good cause, may well result in denial of 
the claim (as the original claim for service connection will 
be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. Id. If the 
veteran fails to report for the scheduled examination, the RO 
must obtain and associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the examination sent 
to the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, and to ensure that all due process requirements 
are met, the RO should give the veteran another opportunity 
to present any additional information and/or evidence 
pertinent to the claim for service connection for 
cardiovascular disability, to include hypertension.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38  U.S.C.A. §§  5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim for 
cardiovascular disability, to include hypertension, on the 
merits. 

As a final point, the Board notes that in correspondence 
recently associated with the claims file (as addressed in the 
Introduction, above) the veteran indicated that, while he 
could not report to a scheduled hearing, he desired that a 
representative be "picked" to represent him.  Hence, while 
the matter is on remand, the RO should undertake appropriate 
action to verify whether the veteran, in fact, desires a 
representative to represent him henceforth in this appeal, 
and, if so, to provide to him the appropriate information and 
afford him the opportunity to select such a representative.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:


1.  The RO should undertake appropriate 
action to verify with the veteran whether 
he, in fact, desires a representative to 
represent him henceforth in this appeal, 
and, if so, to provide to  him the 
appropriate information and afford him 
the opportunity to select such a 
representative

2.  The RO should send to the appellant 
(and his representative, if any) a letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection on appeal 
that is not currently of record.

The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.  The RO's 
letter should also clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
cardiovascular examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The physician should clearly identify all 
current cardiovascular diability/ies 
suffered by the veteran, to include 
coronary heart disease and hypertension.  
Then, with respect to each diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that the 
disability had its onset in service or is 
otherwise medically related to service.  
In rendering the requested opinion, the 
physician should consider and discuss the 
elevated blood pressure reading noted in 
December 1976, as well as the systolic 
murmur noted on separation examination in 
October 1976/  

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached,  in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should reconsider the claim for  
service connection for cardiovascular 
disability, to include hypertension, on 
the merits, in light of all pertinent 
evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran (and his representative, if 
any) an appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


